Citation Nr: 1102139	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of 
being housebound.


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 






INTRODUCTION

The Veteran had active military service from April 1974 to 
January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
By that rating action, the RO denied the Veteran's claim of 
entitlement to SMC by reason of being housebound.  The Veteran 
appealed the RO's May 2008 rating action to the Board. 

In April 2010, the Veteran submitted medical records from the 
Mary Washington Hospital in Fredericksburg, Virginia that are 
duplicative of those previously of record and considered by the 
RO in an October 2008 Statement of the Case (SOC).  ((See October 
2008 SOC, page (pg.) 1)).  Thus, a remand to the RO is 
unnecessary in this instance.  38 C.F.R. § 20.1304 (2010). 

In November 2010, the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the Roanoke, Virginia RO.  
Accordingly, the Veteran's request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2010).  The Board will 
therefore proceed with appellate consideration of the claim. 

The  issues of entitlement to service connection for a low back 
disorder, traumatic brain injury, right ear hearing loss, 
neurological disorder of the bilateral lower extremities, bladder 
and bowel incontinence, and spinal dural arteriovenous 
malformations (AVMs), each claimed as secondary to the service-
connected schizophrenia; and a separate claim under the 
provisions of 38 U.S.C.A. § 1151 have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia (rated as 
100 percent disabling) and right knee arthritis (rated as 10 
percent disabling).  

2.  The preponderance of the competent and credible evidence of 
record shows that the Veteran is not permanently housebound by 
reason of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for special monthly compensation based on being 
housebound are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 &. Supp. 2010 ); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (Court) (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the claims on appeal, via an 
August 2007 pre-adjudication letter, the RO specifically notified 
him of the substance of the VCAA including the types of evidence 
necessary to establish the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-VCAA adjudication notice as to the SMC claim was provided in 
an August 2007 letter.  This letter informed the Veteran to 
advise VA of any evidence he thought would support the claim; 
that it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal entity; and 
advised the Veteran of where to send any information required by 
VA.  
The Veteran has not received notice concerning the downstream 
disability rating and effective date elements of his SMC claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, because the Board concludes that the preponderance of 
the evidence is against the claim, any questions as to the 
appropriate downstream disability rating and/or effective date to 
be assigned are moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims for service connection 
for bilateral hearing loss and left knee disorder.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In December 2007, VA examined the 
Veteran in conjunction with his SMC claim.  A copy of this 
examination report is contained in the claims files.  This 
examination report is thorough and is consistent with VA and 
private medical reports that are of record.  In addition, on a 
July 2010 VCAA notice response form, the Veteran indicated that 
he did not have any additional evidence to submit in support of 
his claim.  He requested that his claim be decided as soon as 
possible.  

The Board finds that there is no further assistance that would be 
reasonably likely to substantiate the SMC claim analyzed in the 
decision below.

II. The Merits of the Claim 

Special monthly compensation may be payable if the Veteran has a 
single permanent disability rated 100 percent disabling, has 
either additional service-connected disability or disabilities 
independently ratable at 60 percent or more or is permanently 
housebound by reason of service-connected disability or 
disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) (2010).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 



The Veteran seeks entitlement to special monthly compensation 
based on being housebound. Service connection is currently in 
effect for schizophrenia, evaluated as 100 percent disabling, and 
right knee traumatic arthritis, evaluated as 10 percent 
disabling.  The combined disability evaluation is 100 percent.

While the Veteran has a single disability rated as 100 percent 
disabling (i.e., schizophrenia), he does not have an additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  Thus, he does meet the statutory or 
regulatory threshold for special monthly compensation pursuant to 
38 U.S.C.A. § 114(s) or 38 C.F.R. § 3.350(i).

In addition, although the Veteran has asserted that he is 
housebound as a result of his service-connected disabilities, the 
preponderance of the competent and credible medical evidence of 
record shows that he is permanently housebound from nonservice-
connected disabilities (i.e., spinal dural arteriovenous 
malformations (AVMs) that caused bilateral lower extremity 
paralysis and residuals of a skull fracture).  Thus, SMC based on 
being housebound is denied.  

The competent and credible private and VA medical evidence of 
record shows that the Veteran is confined to a wheelchair as a 
result of a spinal cord injury that necessitated surgery for 
AVMs, which, in turn, caused bilateral lower extremity paralysis 
with long-term sequale to include a neurogenic bladder.  These 
same reports also show that the Veteran had sustained a basilar 
skull fracture that resulted in an altered mental status and 
small, focal hematoma from a sports-related injury.  However, the 
Veteran's service-connected schizophrenia was noted to have been 
well-controlled with medication.  ((See generally, April 2000 
report, prepared by Walter Reed Armey Medical Center, July 2007 
report, prepared by Mary Washington Hospital, and December 2007 
VA aid and attendance (A&A) examination report)).   

A December 2007 VA A&A examination report reflects that the 
examining physician had reviewed the claims files prior to the 
examination.  The examining physician reported that the Veteran 
was not permanently bedridden, was not currently hospitalized, 
could travel beyond his domicile, and arrived to the examination 
in a specially equipped van and accompanied by an attendant. It 
was noted that the Veteran lived alone.  The Veteran stated that 
he spent most of his day in his chair or bed.  He related that he 
slept in his bed.  The Veteran stated that he rarely left the 
house except for doctors' appointments and that he used a 
motorized and manual wheelchair within his home.  The examiner 
noted that the Veteran experienced weekly but less than daily 
dizziness, mild occasional memory loss and imbalance that 
affected his ability to ambulate.  The examiner reported that the 
Veteran's spinal fistula caused him to have bilateral lower 
extremity paralysis from his knees to his feet.  The Veteran 
dragged his feet, took six (6) to eight (8) steps with the aid of 
a walker, was very unsteady, and stated that he fell several 
times a month.  The examiner indicated that the Veteran performed 
all of his activities of daily living but with great difficulty 
and very slowly.  The Veteran was unable to clean his house and 
would infrequently visit the grocery store in his electric 
wheelchair.  

Upon physical examination in December 2007, the VA examiner noted 
that the Veteran walked without the assistance of another person 
but only within his home.  It was noted that he needed a walker 
for ambulation.  The examiner noted that the Veteran only left 
his home for medical appointments .  His functional impairments 
were found to have been permanent.  The examiner noted that the 
Veteran had a stiff lumbar spine and demonstrated muscle 
weakness, paralysis, atrophy, and lack of coordination of both 
lower extremities.  His weight bearing, propulsion and balance 
were all found to have been abnormal.  

However, and critical to this analysis, the examiner also 
reported that the Veteran had incontinence of bowel and bladder 
secondary to his non-service-connected spinal condition as well 
as muscle spasms of both legs that were painful and required 
constant treatment with prescribed medications.  The Veteran was 
diagnosed with T8 paraplegia ASIA-D.  

In August 2009, VA received VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Air and 
Attendance, which was completed by the Veteran and not a 
physician.  The Veteran described having physical problems, such 
as loss of equilibrium, bilateral lower extremity paralysis, 
bowel incontinence, and memory loss, due to his non-service-
connected back surgery and residuals of a skull fracture, 
respectively, as opposed to his service-connected schizophrenia 
and right knee traumatic arthritis.  

The preponderance of the competent and credible evidence of 
record is against an award of SMC on the basis of being 
housebound.  While the Veteran has a single disability rated as 
100 percent disabling (i.e., schizophrenia), he does not have an 
additional service-connected disability or disabilities 
independently ratable at 60 percent.  Thus, he does meet the 
statutory or regulatory threshold for special monthly 
compensation pursuant to 38 U.S.C.A. § 114(s) or 38 C.F.R. § 
3.350(i).

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for special monthly 
compensation based on housebound status.  See 38 U.S.C.A. §§ 
5017(b); 38 C.F.R. § 4.3;Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to SMC based on housebound status is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


